      Case 3:20-cv-00992-BEN-LL Document 8 Filed 07/10/20 PageID.30 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   VICTOR ELIAS PHOTOGRAPHY, LLC                     Case No.: 3:20-cv-00992-BEN-LL
     an Oregon Limited Liability Company,
12
                                     Plaintiff,        ORDER GRANTING JOINT
13                                                     MOTION FOR EXTENSION OF
                  vs.
                                                       TIME FOR DEFENDANTS TO
14
     JETBLUE AIRWAYS CORPORATION,                      RESPOND TO COMPLAINT
15   a Delaware corporation,
                                   Defendant.          [Doc. 7]
16
17
18
           The Parties jointly move to extend the time for Defendant JetBlue Airways
19
     Corporation to respond to the Complaint filed on May 29, 2020. This is the Parties second
20
     motion for extension of time to respond. In support, the parties indicate they need
21
     additional time to continue their discussions regarding a possible resolution of this action.
22
     The joint motion is hereby GRANTED. No further extensions of time to respond shall be
23
     granted by the Court. Defendant JetBlue Airways Corporation shall respond to the
24
     Complaint on or before July 23, 2020.
25
           IT IS SO ORDERED.
26
27   Date: July 10, 2020                           __________________________________
                                                   HON. ROGER T. BENITEZ
28                                                 United States District Judge
                                                   1
                                                                               3:20-cv-00992-BEN-LL
